Tayloe, J.
Claimant appeals from a decision of the Unemployment Insurance Appeal *904Board which disqualified him for benefits on the ground that he was unavailable for employment. (Unemployment Insurance Law [Labor Law, art. 18], § 591, subd. 2.) In reversing the decision of a Referee ruling the claimant eligible to receive benefits the board found that claimant’s efforts in searching for employment during the period of his absence from the State of New York lacked .sincerity and diligence “and were merely token attempts to establish an appearance of compliance with the requirements of the law.” Availability for employment is a question of fact to be determined by the board and, of course, its determination must, be upheld if the findings are supported by substantial evidence. (Matter of Dunn [Corsi], 1 A D 2d 722; Matter of Lauro [Catherwood], 14 A D 2d 604.) The question of availability has been resolved against claimant. Since there is substantial evidence sustaining this finding we may not disturb the board’s determination. Decision affirmed, without costs.
Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.